GPS FUNDS I GuideMarkSM Small/Mid Cap Core Fund GuideMarkSM Opportunistic Equity Fund SUPPLEMENT TO THE PROSPECTUSES DATED JULY 31, 2011 The date of this Supplement is January 25, 2012 1.Effective September 30, 2011, Robert Bao no longer serves as a Portfolio Manager for the GuideMarkSM Small/Mid Cap Core Fund.All references to Mr. Bao are deleted in their entirety from the Prospectuses. 2.The information relating to Robert Bao in the Summary Section of the Prospectuses under “GuidemarkSM Small/Mid Cap Core Fund – Portfolio Manager” is deleted and replaced with the following information relating to Chad Colman: Portfolio Manager Position with Pyramis Length of Service to the Fund Chad Colman Sector Portfolio Manager Since September 30, 2011 3.The information relating to Robert Bao in the Management of the Funds section of the Prospectuses under “Sub-Advisors and Portfolio Managers – Small/Mid Cap Core Fund” is deleted and replaced with the following information relating to Chad Colman: · Chad Colman Sector Portfolio Manager Mr. Colman is a Sector Portfolio Manager covering the Global Industrials sector. Mr. Colman joined Pyramis in 2009 as a research analyst for the Industrials sector.Prior to joining Pyramis, Mr. Colman served as a senior analyst at RiverSource Investments (formerly American Express Financial Advisors).He has 9 years of investment industry experience. 4.Matthew Strobeck no longer serves as a Portfolio Manager for the GuideMarkSM Opportunistic Equity Fund.All references to Mr. Strobeck are deleted in their entirety from the Prospectuses. 5.The information relating to Matthew Strobeck in the Summary Section of the Prospectuses under “GuidemarkSM Opportunistic Equity Fund – Portfolio Managers” is deleted and replaced with the following information relating to Bruce N. Jacobs: Portfolio Manager Position with Westfield Length of Service to the Fund Bruce N. Jacobs, CFA Partner and Senior Security Analyst Since Inception 6.The information relating to Matthew Strobeck in the Management of the Funds section of the Prospectuses under “Sub-Advisors and Portfolio Managers – Opportunistic Equity Fund” is deleted and replaced with the following information relating to Bruce N. Jacobs: · Bruce N. Jacobs, CFA Partner and Senior Security Analyst Mr. Jacobs has worked at Westfield since 2004.He covers the Medical Devices and Consumer Staples sectors.He has 19 years of investment experience.Mr. Jacobs holds an MBA from Harvard Business School and a BS from The Wharton School at the University of Pennsylvania. Please retain this Supplement with your Prospectuses for future reference. GPS FUNDS I GuideMarkSM Small/Mid Cap Core Fund GuideMarkSM Opportunistic Equity Fund SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JULY 31, 2011 The date of this Supplement is January 25, 2012 1.Effective September 30, 2011, Robert Bao no longer serves as a Portfolio Manager for the GuideMarkSM Small/Mid Cap Core Fund.All references to Mr. Bao are deleted in their entirety from the Statement of Additional Information. 2.The chart and information relating to Robert Bao under the heading “The Sub-Advisors and Portfolio Managers” in the section of the Statement of Additional Information entitled “Investment Advisors and Sub-Advisors” are deleted and replaced with the following information relating to Chad Colman: Other Accounts Total Accounts Accounts with Performance Fees Number Assets Number Assets Chad Colman Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 3 $228 million 1 $60 million Other Accounts 2 $15 million 1 $7 million 3.Matthew Strobeck no longer serves as a Portfolio Manager for the GuideMarkSM Opportunistic Equity Fund.All references to Mr. Strobeck are deleted in their entirety from the Statement of Additional Information. 4.The chart and information relating to Matthew Strobeck under the heading “The Sub-Advisors and Portfolio Managers” in the section of the Statement of Additional Information entitled “Investment Advisors and Sub-Advisors” are deleted and replaced with the following information relating to Bruce N. Jacobs: Other Accounts Total Accounts Accounts with Performance Fees Number Assets Number Assets Bruce N. Jacobs, CFA Registered Investment Companies 10 $3.5 billion 0 $0 Other Pooled Investment Vehicles 12 $527.6 million 0 $0 Other Accounts $12 billion 21 $1.3 billion Please retain this Supplement with your Statement of Additional Information for future reference.
